Judgment, Supreme Court, New York County (Joan Sudolnik, J., at jury trial and sentence), rendered March 13, 1986, convicting defendant of criminal possession of stolen property in the third degree (4 counts), forgery of a vehicle identification number (7 counts), criminal sale of a controlled substance in the third degree, criminal sale of a controlled substance in the second degree and criminal sale of a controlled substance in the first degree (2 counts), and sentencing him to concurrent prison terms of one year for each count charging third degree possession of stolen property, one to three years for each count charging forgery of a vehicle identification number, two to six years for third degree sale of a controlled substance, five years to life for second degree sale of a controlled substance, fifteen years to life for first degree sale of a controlled substance and twenty years to life for first degree sale of a controlled substance, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833). We have reviewed this record and agree with appellant’s assigned counsel that there are no non-frivolous points which could be raised on this appeal. Additionally, we have reviewed the points raised in defendant’s pro se supplemental brief, to wit, that he was denied effective assistance of appellate counsel and that the prosecutor’s summation deprived him of a fair trial, and find that these issues are also frivolous.
Pursuant to CPL 460.20, defendant has the right to apply for leave to appeal to the Court of Appeals by making application to the Chief Judge of that court and by submitting such application to the Clerk of that court or to a Justice of the Appellate Division of the Supreme Court of this Department on reasonable notice to respondent within thirty (30) days after service of a copy of this order, with notice of entry.
Denial of application for permission to appeal by the Judge of Justice first applied to is final and no new application may *399thereafter be made to any other Judge or Justice. Concur— Ellerin, J. P., Wallach, Kupferman, Asch and Kassal, JJ.